MEMORANDUM**
Bertin Olvera Saldana and his minor daughters Lorena Olvera Memije and Esmeralda Olvera Memije (“Petitioners”), natives and citizens of Mexico, petition pro se for review of the Board of Immigration Appeals’ (“BIA”) denial of their motion to reopen removal proceedings to permit them to renew their application for cancellation of removal. We review the denial of a motion to reopen for abuse of discretion, Ordonez v. INS, 345 F.3d 777, 782 (9th Cir.2003), and we deny the petition for review.
The BIA did not abuse its discretion in denying reopening because Petitioners failed to establish their prima facie eligibility for cancellation of removal. See 8 C.F.R. § 1003.2(c)(1) (providing that a motion to reopen “shall be supported by affidavits or other evidentiary material”); Ordonez, 345 F.3d at 785 (holding that prima facie eligibility is demonstrated by a showing that there is a reasonable likelihood that the statutory requirements for relief have been satisfied); see also INS v. Wang, 450 U.S. 139, 143-45, 101 S.Ct. 1027, 67 L.Ed.2d 123 (1981) (per curiam) (upholding BIA’s authority to make hardship determinations in context of motions to reopen).
Petitioners’ remaining contentions lack merit.
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.